                                                          1    ASHLEY L. SHIVELY (SBN 264912)
                                                               HOLLAND & KNIGHT LLP
                                                          2    50 California Street, Suite 2800
                                                               San Francisco, California 94111
                                                          3    Telephone 415.743.6900
                                                               Facsimile 415.743.6910
                                                          4    E-mail: ashley.shively@hklaw.com

                                                          5    Additional Counsel for Defendant listed in Signature Block

                                                          6    Attorneys for Defendant
                                                               JETBLUE AIRWAYS CORPORATION
                                                          7

                                                          8                                        UNITED STATES DISTRICT COURT

                                                          9                                      EASTERN DISTRICT OF CALIFORNIA

                                                          10                                             SACRAMENTO DIVISION

                                                          11

                                                          12   MICHELLE HILL, an individual,                      )   Case No.: 2:17-cv-01604-WBS-DB
                       50 California Street, Suite 2800




                                                               ARIEL EPSTEIN POLLACK, an individual,              )
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          13                                                      )   STIPULATION REGARDING
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                                                                   Plaintiffs,    )   PRETRIAL DEADLINES
                                                          14                                                      )
                                                                        v.                                        )
                                                          15                                                      )
                                                               JETBLUE AIRWAYS CORPORATION, a                     )
                                                          16   Delaware corporation,                              )
                                                                                                                  )
                                                          17                                       Defendant.     )
                                                                                                                  )
                                                          18   ------------------------------------------------   )
                                                                                                                  )   Case No.: 2:18-cv-00081-WBS-DB
                                                          19   ERICKA BOHNEL, an individual,                      )
                                                               ROSA MARTINEZ, an individual,                      )
                                                          20                                                      )
                                                                                              Plaintiffs,         )
                                                          21                                                      )
                                                                        v.                                        )
                                                          22                                                      )
                                                               JETBLUE AIRWAYS CORPORATION, a                     )
                                                          23   Delaware corporation,                              )
                                                                                     Defendant.                   )
                                                          24                                                      )

                                                          25

                                                          26
                                                          27

                                                          28
                                                               STIPULATION REGARDING                                             CASE NO. 2:17-CV-01604-WBS-DB
                                                               PRETRIAL DEADLINES                                                CASE NO. 2:18-CV-00081-WBS-DB
                                                          1            Defendant JETBLUE AIRWAYS CORPORATION ("JetBlue") and Plaintiffs MICHELLE

                                                          2    HILL and ARIEL EPSTEIN POLLACK and ERIKA BOHNEL and ROSA MARTINEZ

                                                          3    (collectively, "Plaintiffs") stipulate as follows:

                                                          4                                                   Stipulation

                                                          5            WHEREAS, the Court entered the current scheduling orders on September 11, 2020 [Hill

                                                          6    ECF No. 47; Bohnel ECF No. 40].

                                                          7            WHEREAS, the parties expect to complete depositions of most JetBlue-affiliated witnesses

                                                          8    and Plaintiffs’ disclosed damages witnesses by the end of this month. However, two of Plaintiffs’

                                                          9    damages witnesses have requested to reschedule their depositions originally set for this week and

                                                          10   the parties are trying to subpoenas two other witnesses.

                                                          11           WHEREAS, JetBlue has subpoenaed medical records from Plaintiffs’ new and recently

                                                          12   disclosed providers and requested updated records for recent treatment received from previously
                       50 California Street, Suite 2800
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          13   disclosed providers but has not yet received those records, deposed providers, or been able to
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                          14   proceed with Independent Medical Examinations. Plaintiffs have requested the details for IMEs,

                                                          15   and JetBlue has not yet provided them.

                                                          16           WHEREAS, the parties each also have several discovery disputes that they anticipate

                                                          17   requiring the Court’s assistance to resolve.

                                                          18           WHEREAS, the parties have met and conferred and agree on an extension of pre-trial

                                                          19   deadlines as indicated below to provide time for the parties to complete fact discovery. The

                                                          20   contemplated extension will not involve an extension of the trial dates in the above captioned

                                                          21   matters.

                                                          22           WHEREAS, the parties have also agreed to bring all outstanding discovery disputes before

                                                          23   the Court on May 28, 2021. The parties agree to cooperate in exchanging joint statements and

                                                          24   meeting and conferring, both consistent with the Court’s rules, in advance of the hearing and on the

                                                          25   below schedule.

                                                          26   ///

                                                          27   ///

                                                          28
                                                                                                                    1
                                                               STIPULATION REGARDING                                            CASE NO. 2:17-CV-01604-WBS-DB
                                                               PRETRIAL DEADLINES                                               CASE NO. 2:18-CV-00081-WBS-DB
                                                          1    ///

                                                          2               THEREFORE, the parties request the Court enter an order setting the following deadlines:

                                                          3
                                                               2:17cv1604: Hill/Pollack                       Current                  Proposed
                                                          4
                                                               Parties exchange respective                    N/A                      5/10/2021
                                                          5    portions of joint statement on any
                                                               outstanding discovery issues
                                                          6
                                                               Return drafts responding to                    N/A                      5/17/2021
                                                          7    other’s argument
                                                          8    Provide any further edits to own               N/A                      5/19/2021
                                                               party’s section(s)
                                                          9
                                                               File joint notice of hearing and               N/A                      5/21/2021
                                                          10   joint statement
                                                          11   Hearing on Discovery Issues                    N/A                      5/28/2021 at 10:00 a.m.
                                                          12
                       50 California Street, Suite 2800




                                                               Fact Discovery Cutoff                          4/30/2021                6/14/2021
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          13
                             Fax: 415.743.6910




                                                               Expert Disclosures                             5/31/2021                7/30/2021
                             Tel: 415.743.6900




                                                          14   Deadline to Mediate                            8/9/2021                 7/1/20211
                                                          15
                                                               Expert Rebuttals                               6/21/2021                8/13/2021
                                                          16
                                                               Expert Discovery Cutoff                        7/19/2021                9/17/2021
                                                          17
                                                               Dispositive Motions filed                      8/9/2021                 10/4/2021
                                                          18
                                                               Pretrial Conference                            11/8/2021 at 1:30 p.m.   12/6/2021, at 1:30 p.m.
                                                          19
                                                               Trial                                          1/25/2022 at 9:00 a.m.   2/23/2022, at 9:00 a.m.
                                                          20

                                                          21
                                                               2:18cv0081: Bohnel/Martinez                    Current                  Proposed
                                                          22
                                                               Parties exchange respective                    N/A                      5/10/2021
                                                          23   portions of joint statement on any
                                                               outstanding discovery issues
                                                          24
                                                               Return drafts responding to                    N/A                      5/17/2021
                                                          25   other’s argument

                                                          26   Provide any further edits to own               N/A                      5/19/2021

                                                          27
                                                               1
                                                          28       Subject to mediator, client, and counsel availability.
                                                                                                                            2
                                                               STIPULATION REGARDING                                                     CASE NO. 2:17-CV-01604-WBS-DB
                                                               PRETRIAL DEADLINES                                                        CASE NO. 2:18-CV-00081-WBS-DB
                                                          1    party’s section(s)

                                                          2    File joint notice of hearing and               N/A                         5/21/2021
                                                               joint statement
                                                          3
                                                               Hearing on Discovery Issues                    N/A                         5/28/2021, at 10:00 a.m.
                                                          4
                                                               Fact Discovery Cutoff                          4/30/2021                   6/14/2021
                                                          5
                                                               Expert Disclosures                             6/1 /2021                   7/30/2021
                                                          6
                                                               Deadline to Mediate                            8/9/2021                    7/1/20212
                                                          7
                                                               Expert Rebuttals                               6/21/2021                   8/13/2021
                                                          8
                                                               Expert Discovery Cutoff                        7/19/2021                   9/17/2021
                                                          9
                                                               Dispositive Motions filed                      8/9/2021                    10/4/2021
                                                          10
                                                               Pretrial Conference                            1/18/2022 at 1:30 PM        1/18/2022, at 1:30 PM
                                                          11
                                                               Trial                                          3/29/2022 at 9:00 AM        3/29/2022, at 9:00 AM
                                                          12
                       50 California Street, Suite 2800
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          13   IT IS SO STIPULATED.
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                          14   Dated: April 30, 2021
                                                          15

                                                          16        Respectfully submitted,

                                                          17        /s/Rachel M. Luke (as authorized on April 29,                       /s/ Ashley Shively
                                                                    2021)                                                       Ashley Shively (SBN 264912)
                                                          18        Rachel Min Luke, Pro Hac Vice                               HOLLAND & KNIGHT LLP
                                                                    FRIEDMAN | RUBIN ®                                          50 California Street, Suite 2800
                                                          19        1109 1st Avenue, Suite 501                                  San Francisco, CA 94111
                                                          20        Seattle, WA 98101                                           Tel: (415) 743-6900
                                                                    Tel: (206) 501-4446                                         Tel (415) 743-6910
                                                          21        Fax: (206) 623-0794                                         ashley.shively@hklaw.com
                                                                    rachel@friedmanrubin.com
                                                          22                                                                    Sarah G. Passeri, Pro Hac Vice
                                                                    Glenn S. Guenard, CA Bar No. 129453                         Steven Raffaele, Pro Hac Vice
                                                          23        GUENARD & BOZARTH, LLP                                      HOLLAND & KNIGHT LLP
                                                          24        8830 Elk Grove Blvd.                                        31 West 52nd Street
                                                                    Elk Grove, CA 95624                                         New York, NY 10019
                                                          25        Phone: 916-714-7672                                         Tel: (212) 513-3200
                                                                    Fax: 916-714-9031                                           Fax: (212) 385-9010
                                                          26        gguenard@gblegal.com                                        sarah.passeri@hklaw.com
                                                                                                                                steven.raffaele@hklaw.com
                                                          27
                                                               2
                                                          28       Subject to mediator, client, and counsel availability.
                                                                                                                            3
                                                               STIPULATION REGARDING                                                         CASE NO. 2:17-CV-01604-WBS-DB
                                                               PRETRIAL DEADLINES                                                            CASE NO. 2:18-CV-00081-WBS-DB
                                                          1     Attorneys for Plaintiffs
                                                                                               Gary L. Halbert, Pro Hac Vice
                                                          2                                    HOLLAND & KNIGHT LLP
                                                                                               800 17th Street NW, Suite 1100
                                                          3
                                                                                               Washington, D.C. 20006
                                                          4                                    Tel: (202) 469-5150
                                                                                               gary.halbert@hklaw.com
                                                          5
                                                                                               Attorneys for Defendant
                                                          6

                                                          7
                                                               IT IS SO ORDERED.
                                                          8

                                                          9    Dated: May 3, 2021
                                                          10

                                                          11

                                                          12
                       50 California Street, Suite 2800
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          13
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26
                                                          27

                                                          28
                                                                                           4
                                                               STIPULATION REGARDING                       CASE NO. 2:17-CV-01604-WBS-DB
                                                               PRETRIAL DEADLINES                          CASE NO. 2:18-CV-00081-WBS-DB
